DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated January 19, 2021 directed to the Non-Final Office Action dated October 21, 2020.  Claims 1-3, 5-9, 12-14, 16-18, and 21-23 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant added new claims 22 and 23 reciting “the first 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 8, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massing et al., US 2014/0121015 A1 (hereinafter Massing).

Regarding Claim 1 (Currently Amended):  Massing discloses a method comprising:
generating a live video signal of a first scene associated with a field of view of a first user (Massing, the gaming eyewear 130 can further includes a viewing pane 139 with a transparent material 140 configured to be positioned in front of the eyes; the transparent material 140 may include transparent glass or plastic; in some embodiments, the gaming eyewear 130 includes projectors 131 that can project one or more images onto one or more surfaces of the transparent material 140; in other embodiments, however, the transparent material 140 may be a transparent display which includes electronic elements that present graphical images [0024]), wherein the first scene comprises a plurality of real-
determining, based on the live video signal at least one second gaming element (Massing, the hole cards 151, 152, and 153, however, are presented as virtual images via the gaming eyewear 130 so that the hole cards 151, 152, and 153 appear associated with the player stations 101, 102, and 103 when viewed via the gaming eyewear 130 [0023] and [Fig. 1A]-[Fig. 1B]); and
displaying an augmented reality (“AR”) representation of the at least one second gaming element in association with the at least one real world gaming element as part of the first scene to the first user (Massing, the gaming eyewear 130 includes projectors 131 that can project one or more images onto one or more surfaces of the transparent material 140; in other embodiments, however, the transparent material 140 may be a transparent display which includes electronic 

Regarding Claims 2 (Previously Presented) and 13 (Previously Presented):  Massing further discloses wherein the first real-world location is associated with a first table in a common gaming location (Massing, within a gaming environment (e.g., within a casino) wagering game content is typically presented on ... wagering game tables [0004] and [Fig. 1A]).

Regarding Claims 3 (Original) and 14 (Original):  Massing further discloses wherein the common gaming location is a casino (Massing, within a gaming environment (e.g., within a casino) wagering game content is typically presented on ... wagering game tables [0004] and [Fig. 1A]).

Regarding Claims 8 (Previously Presented) and 17 (Previously Presented)
determining a second user that is separate from the plurality of real-world elements, wherein the second user is at a second real-world location (Massing, the second and third players assigned to the player stations 102 and 103 can also have gaming eyewear to view the faces of their individual hole cards 152 and 153 [0026]); and
displaying a second scene of the game to the second user associated with a field of view of the second user so that the second scene comprises an AR representation of the first user and an AR representation of the at least one real-world gaming element (Massing, the gaming eyewear 130 can further includes a viewing pane 139 with a transparent material 140 configured to be positioned in front of the eyes; the transparent material 140 may include transparent glass or plastic; in some embodiments, the gaming eyewear 130 includes projectors 131 that can project one or more images onto one or more surfaces of the transparent material 140; in other embodiments, however, the transparent material 140 may be a transparent display which includes electronic elements that present graphical images [0024]).

Regarding Claim 12 (Currently Amended):  Massing discloses an augmented reality system comprising:
a memory (Massing, a system comprising: at least one processor; and at least one memory device configured to store instructions which, when executed by the at least one processor, cause the system to, detect a unique characteristic of an object visible via gaming eyewear [Claim 13]); and
a processing device coupled to the memory (Massing, a system comprising: at least one processor; and at least one memory device configured to store 
generate a live video signal of a first scene associated with a field of view of a first user (Massing, the gaming eyewear 130 can further includes a viewing pane 139 with a transparent material 140 configured to be positioned in front of the eyes; the transparent material 140 may include transparent glass or plastic; in some embodiments, the gaming eyewear 130 includes projectors 131 that can project one or more images onto one or more surfaces of the transparent material 140; in other embodiments, however, the transparent material 140 may be a transparent display which includes electronic elements that present graphical images [0024]), wherein the first scene comprises a plurality of real-world elements including at least one real-world gaming element associated with a game being played by the first user at a first real-world location, wherein the at least one real-world gaming element corresponds to a first game outcome (Massing, in the example of FIG. 1B, to help illustrate various examples of presenting content via the gaming eyewear 130, the community cards 105 are not depicted as virtual images via the gaming eyewear 130, but instead are depicted as objects visible via the gaming eyewear 130, such as physical, or real-world, cards that have been physically dealt to the area 104 or which have been presented as graphical cards at a display at the area 104; the community cards 105 are visible via the gaming eyewear 130; furthermore, other objects can be viewed and/or presented via the gaming eyewear 130; for example, at the player stations 101, 102, and 103 the players can have some form of money for gambling during the wagering game, such as poker chips 111 (e.g., physical 
determine, based on the live video signal, at least one second gaming element (Massing, the hole cards 151, 152, and 153, however, are presented as virtual images via the gaming eyewear 130 so that the hole cards 151, 152, and 153 appear associated with the player stations 101, 102, and 103 when viewed via the gaming eyewear 130 [0023] and [Fig. 1A]-[Fig. 1B]); and
display an augmented reality (“AR”) representation of the at least one second gaming element in association with the at least one real world gaming element as part of the first scene to the first user (Massing, the gaming eyewear 130 includes projectors 131 that can project one or more images onto one or more surfaces of the transparent material 140; in other embodiments, however, the transparent material 140 may be a transparent display which includes electronic elements that present graphical images [0024]), wherein the at least one real-world gaming element and the at least one second gaming element correspond to a second outcome of the game (Massing, as described in FIG. 1, the system determines a gaming relationship between the first content and the second content by detecting a first set of symbols associated with community cards 105 and then presenting virtual images of hole cards 161 with a second set of symbols, wherein a combination of the first set of symbols and the second set of symbols form a combined game element that will be used to consider a game outcome; based on the combined elements the gaming eyewear 130 can orient, animate, provide information about, or otherwise manipulate virtual images via the gaming eyewear 130 to assist the player, to display gaming outcomes, to present game features and data, or otherwise conduct the gaming session [0038]).

Claims 5, 7, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Massing in view of Spivack, US 2010/0306825 A1 (hereinafter Spivack).

Regarding Claims 5 (Previously Presented) and 16 (Previously Presented):  Massing discloses the invention as recited above.  Massing fails to explicitly disclose displaying a spectator avatar to the first user so that the spectator avatar is a non-real-world element of the first scene.
Spivack teaches displaying a spectator avatar to the first user so that the spectator avatar is a non-real-world element of the first scene (Spivack, the virtual sports simulator 308 may provide additional simulated objects in the virtual sports game including but not limited to, ... virtual audiences [0107]).
Shrewd operators consequently strive to employ the most entertaining and exciting machines, features, and enhancements available because such machines attract frequent play and hence increase profitability to the operator (Massing [0003]).  Massing discloses a wagering game system in which gaming eyewear presents wagering game content while objects are viewable via the gaming eyewear a view of a physical, real-world environment while simultaneously presenting, via the gaming eyewear, a view of computer-generated content ("virtual content"), such as video, graphics, information about the environment and its objects, etc. (Massing [0021]).  
Spivack teaches systems and methods for facilitating user interaction with a simulated object that is associated with a physical location in the real world environment (Spivack [Abstract]).  In one embodiment, virtual audiences may be provided by a simulator (Spivack [0107]).  Big games, often draw big crowds and increase the level of excitement.  
It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the wagering game system in which gaming eyewear presents wagering game content 

Regarding Claim 7 (Previously Presented) and 21 (Previously Presented):  Spivack further teaches wherein the spectator avatar is a virtual spectator that is not associated with a real-world spectator (Spivack, the virtual sports simulator 308 may provide additional simulated objects in the virtual sports game including but not limited to, ... virtual audiences [0107]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Massing in view of Burba et al., US 2017/0011554 A1 (hereinafter Burba).

Regarding Claim 5 (Previously Presented):  Massing discloses the invention as recited above.  Massing fails to explicitly disclose displaying a spectator avatar to the first user so that the spectator avatar is a non-real-world element of the first scene.
Burba teaches displaying a spectator avatar to the first user so that the spectator avatar is a non-real-world element of the first scene (Burba, displaying spectators with visible avatars (e.g., players can see spectators) [0055]).
Shrewd operators consequently strive to employ the most entertaining and exciting machines, features, and enhancements available because such machines attract frequent play and hence increase profitability to the operator (Massing [0003]).  Massing discloses a wagering game system in which gaming eyewear presents wagering game content while objects are viewable via the gaming eyewear a view of a physical, real-world environment while simultaneously presenting, via the gaming eyewear, a view of computer-generated content ("virtual content"), such as video, graphics, information about the environment and its objects, etc. (Massing [0021]).  

The video game streaming site Twitch has grown to an audience of 51 million worldwide, delivering more than 26 billion minutes of content per month—making it bigger than 70% of American television networks (Burba [0004]).  Put simply, the next big thing in event broadcasting has arrived (Burba [0004]).
The dream of popularizing video game spectatorship has existed for decades (e.g., the 1990 Nintendo World Championships), but it is only recently that conditions within the video game industry and broadcast technology have aligned in the manner required for the success of companies like Twitch (Burba [0005]).
While video games have been a big contributor to the evolution of entertainment over the past two decades, the next step in entertainment evolution is in sight:  virtual and augmented reality (Burba [0006]).  On this new frontier, spectatorship will be just as important—but its implementation will bring both new challenges and new opportunities (Burba [0006]).  Thus, there exists a need in the virtual reality field to create new and useful systems and methods for systems and methods for dynamic spectating (Burba [0006]).  Burba teaches a system for dynamic spectating includes a first virtual environment display that displays a first perspective of a virtual environment to a spectator; a status overlay that displays information about an event occurring within the virtual environment; and a virtual camera manager that controls the position and orientation of the first perspective within the virtual environment (Burba [Abstract]).  
It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the wagering game system in which gaming eyewear presents wagering game content 

Regarding Claim 6 (Previously Presented):  Burba further teaches wherein the spectator avatar is an AR representation of a first spectator at a real-world location that is different from the first real-world location (Burba, displaying spectators with visible avatars (e.g., players can see spectators) [0055]).

Claims 9, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Massing in view of Hedrick et al., US 2015/0228153 A1 (hereinafter Hedrick).

Regarding Claim 9 (Currently Amended):  Massing discloses a method comprising:
generating a live video signal of a first scene associated with a field of view of a first user (Massing, the gaming eyewear 130 can further includes a viewing pane 139 with a transparent material 140 configured to be positioned in front of the eyes; the transparent material 140 may include transparent glass or plastic; in some embodiments, the gaming eyewear 130 includes projectors 131 that can project one or more images onto one or more surfaces of the transparent material 140; in other embodiments, however, the transparent material 140 may be a transparent display which includes electronic elements that present graphical images [0024]), wherein the first scene comprises at least one gaming element associated with a game being played by the first user at a first location, wherein the at least one gaming element corresponds to a first game outcome (Massing, in the example of FIG. 1B, to help illustrate various examples of presenting content via the gaming eyewear 130, the community cards 105 are not depicted as virtual images via the gaming eyewear 130, but instead are 
displaying an augmented reality (“AR”) representation of a game interface to the first user associated with the game in a second field of view of the first user in a second location, wherein the second location is different from the first location (Massing, because the gaming eyewear moves, the viewing perspective of the player changes, or, in other words, the field of view changes as viewed via the gaming eyewear [0045]).
Massing fails to explicitly disclose
determining the first user is leaving the first location.
Hedrick teaches 
determining the first user is leaving the first location (Hedrick, the mobile device-enhanced system 100 enables a player may continue playing a game 120 after leaving an EGM 130 [0103]; the term EGM should be understood to include electronic gaming tables where a player may wish to remotely play at a player position [0183]).
Shrewd operators consequently strive to employ the most entertaining and exciting machines, features, and enhancements available because such machines attract frequent play and hence increase profitability to the operator (Massing [0003]).  Massing discloses a wagering 
Hedrick teaches a mobile device-enhanced system that enables a player to continue playing a game after leaving an EGM (Hedrick [0103]).  In this regard, the systems and methods disclosed herein enable the streaming of game content from EGMs to secondary computing devices, such as computing devices (e.g., any computing device, such as a laptop, tablet computer, smartphone, or the like) controlled by or otherwise used by a player (Hedrick [0103]).  The secondary computing devices may be removed from an EGM by a player (e.g., to outside a gaming establishment, near a bathroom, in a bathroom, at a bar, to a different EGM, or any other location away from the EGM within or outside a gaming establishment) (Hedrick [0103]).  The term EGM should be understood to include electronic gaming tables where a player may wish to remotely play at a player position [0183]).
It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the wagering game system in which gaming eyewear presents wagering game content as disclosed by Massing with the ability to continue playing a game after leaving an EGM, such as a gaming table, as taught by Hedrick, thereby increasing income for casinos.  

Regarding Claim 18 (Previously Presented)
a memory (Massing, a system comprising: at least one processor; and at least one memory device configured to store instructions which, when executed by the at least one processor, cause the system to, detect a unique characteristic of an object visible via gaming eyewear [Claim 13]); and
a processing device coupled to the memory (Massing, a system comprising: at least one processor; and at least one memory device configured to store instructions which, when executed by the at least one processor, cause the system to, detect a unique characteristic of an object visible via gaming eyewear [Claim 13]), the processing device configured to:
generate a live video signal of a first scene associated with a field of view of a first user (Massing, the gaming eyewear 130 can further includes a viewing pane 139 with a transparent material 140 configured to be positioned in front of the eyes; the transparent material 140 may include transparent glass or plastic; in some embodiments, the gaming eyewear 130 includes projectors 131 that can project one or more images onto one or more surfaces of the transparent material 140; in other embodiments, however, the transparent material 140 may be a transparent display which includes electronic elements that present graphical images [0024]), wherein the first scene comprises a plurality of real-world elements including at least one gaming element associated with a game being played by the first user at a first real-world location, wherein the at least one gaming element corresponds to a first game outcome (Massing, in the example of FIG. 1B, to help illustrate various examples of presenting content via the gaming eyewear 130, the community cards 105 are not depicted as virtual images via the gaming eyewear 130, but instead are depicted as objects visible via the gaming eyewear 130, such as physical, or real-world, cards that have been physically dealt to the area 104 or which have been presented as graphical 
display an augmented reality (“AR”) representation of a game interface to the user associated with the game in a second field of view of the user in a second location, wherein the second location is different from the first location (Massing, because the gaming eyewear moves, the viewing perspective of the player changes, or, in other words, the field of view changes as viewed via the gaming eyewear [0045]).
Massing fails to explicitly disclose
determining the user is leaving the first location.
Hedrick teaches 
determining the user is leaving the first location (Hedrick, the mobile device-enhanced system 100 enables a player may continue playing a game 120 after leaving an EGM 130 [0103]; the term EGM should be understood to include electronic gaming tables where a player may wish to remotely play at a player position [0183]).
As recited above with respect to claim 9, it would have been obvious to one of ordinary skill in the art at the effective filing date to combine the wagering game system in which gaming eyewear presents wagering game content as disclosed by Massing with the ability to continue playing a game after leaving an EGM, such as a gaming table, as taught by Hedrick, thereby increasing income for casinos.  

Regarding Claim 22 (New) and 23 (New):  Massing inherently discloses wherein the first field of view of the first user is not visible at the second location.  Massing discloses gaming eyewear configured to be worn by a player (e.g., a first player) at a gaming table (Massing [024]).  The gaming eyewear can further includes a viewing pane with a transparent material configured to be positioned in front of the eyes (Massing [024]).  In some embodiments, the gaming eyewear can project one or more images onto one or more surfaces of the transparent material (Massing [024]).  In other embodiments, however, the transparent material 140 may be a transparent display which includes electronic elements that present graphical images (Massing [024]).  In some embodiments, the system includes gaming eyewear that can be enclosed and that does not have transparent material through which real-world objects are viewed (Massing [0040]).  The gaming eyewear can capture an image of the environment (e.g., via a camera attached to the gaming eyewear) and present the image of the real-world environment on a screen or display within the enclosed portion of the gaming eyewear (Massing [0040]).  The image of the environment includes images of real-world objects within the environment (Massing [0040]).  Furthermore, the gaming eyewear generates virtual images to superimpose over, or embed into, the images of the real-world images presented on the enclosed screen or display (Massing [0040]).
Massing also discloses wherein a gaming venue can network players at various locations (e.g., at home, in a casino, on travel, etc.) and present, via gaming eyewear, virtual images of gaming content (Massing [0030]).
The gaming eyewear presents augmented reality content to players by combining real world content and virtual world content.  The gaming content (e.g., table, community cards, and player cards) presented to all players in the game will be the same while the surroundings of a player who is located at home will be different than the real world content of a player in a casino.  .

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
With respect to claims 1, 9, 12, and 18, applicant argues that Massing fail to disclose “wherein the at least one real-world gaming element corresponds to a first game outcome” and “wherein the at least one real-world gaming element and the at least one second gaming element correspond to a second outcome of the game” (Response [p. 7]).  Applicant goes on to state:
Applicant respectfully submits that the cited portions of Massing fail to disclose or suggest several recitations of Claim 1. For example, regarding the above-highlighted recitations, the Office Action appears to cite Paragraphs [0023, 0024, 0038] and Fig. IB as disclosing that community cards 105 are not depicted as virtual images but instead are depicted as objects that are visible via the gaming eyewear 130 and hole cards 161 that may be presented virtually and that a combination of the first set of symbols and the second set of symbols form a combined game element that will be used to consider a game outcome. Applicant notes that this description is wholly silent regarding the recitation that “at least one real-world gaming element corresponds to a first game outcome.” For example, while the combined game element might be interpreted to be used to consider a game outcome, the cited portions do not disclose or suggest that at least one real-world gaming element corresponds to a first game outcome. In fact, the cited portions do not appear to disclose or suggest a first game outcome that is distinct from the game outcome cited by the Office Action. (Response [pp. 7-8])
The examiner does not agree with applicant’s opinion that “a combination of the first set of symbols and the second set of symbols form a combined game element that will be used to consider a game outcome”.  The player cards and the community cards are each outcomes within the game.  It is not clear from the claim language that the “first game outcome” and the “second game outcome” must each be final game outcomes.  Massing discloses wherein the gaming eyewear can present other information in the message, such as information about odds of obtaining a specific card hand or another gaming outcome (Massing [0029]).  The examiner interprets this language as suggesting that a specific card hand (player or dealer hand) is a 
Assuming, arguendo, that the game outcome is the combination of the community cards and the player hand, Massing still reads on the claim language.  Specifically, Fig. 3 shows an image displayed to the player that includes primary gaming content and secondary gaming content (Massing [0042] and [Fig. 3]).  
The examiner maintains the rejections as recited above.

Applicant’s arguments with respect to claims 9 and 18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hedrick, as recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/WERNER G GARNER/Primary Examiner, Art Unit 3715